Citation Nr: 1140327	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  09-19 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for renal cancer, status post right nephrectomy.

2.  Entitlement to an increased rating for residuals of multiple shell fragment wounds to both lower extremities with venous insufficiency, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for right patellofemoral syndrome with degenerative joint disease, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for left patellofemoral syndrome with degenerative joint disease, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from September 1960 to September 1977.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of a special processing unit known as the Tiger Team at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, inter alia, denied service connection for renal cell carcinoma.  In July 2008, the appellant submitted a notice of disagreement with the RO's decision.  A Statement of the Case was issued in May 2009 and the appellant perfected an appeal via his submission of a timely VA Form 9 in June 2009.  The appellant's claim is now in the jurisdiction of the RO in Phoenix, Arizona.  

This matter also comes to the Board from an August 2010 rating decision of the Phoenix RO which, inter alia, denied disability ratings in excess of 10 percent for residuals of a shell fragment wound to the lower extremities as well as right and left patellofemoral syndrome with degenerative joint disease.  In May 2011, the appellant submitted a notice of disagreement with the RO's decision.  The record currently before the Board, however, contains no indication that the RO has issued a Statement of the Case addressing these issues.  Thus, a remand for this action is now necessary.  Manlincon v. West, 12 Vet. App. 238 (1999). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for renal cancer, status post nephrectomy.  He contends that his renal cell carcinoma is associated with his exposure to Agent Orange in Vietnam.  

The record on appeal establishes that the appellant served in the Republic of Vietnam during the Vietnam era.  Absent affirmative evidence to the contrary, therefore, his is legally presumed to have been exposed during such service to an herbicide agent such as Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii) (2011). 

If a veteran was exposed to a herbicide agent during active service, certain enumerated diseases may be service connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(e) (2011).  The enumerated diseases which are deemed to be associated with herbicide exposure include soft-tissue sarcoma, other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma.  The enumerated diseases do not include renal cell carcinoma.  See 38 C.F.R. § 3.309(e) (2011). 

In this case, the appellant contends that his renal cell carcinoma, first diagnosed in 2004, is a soft tissue sarcoma, subject to presumptive service connection.  In support of his claim, he has submitted a December 2007 statement containing a comment from a physician indicating that "carcinoma is synonymous with sarcoma."  

Because the physician did not provide a clear rationale for his or her opinion, the Board finds that its probative value is limited and does not provide a sufficient basis upon which to grant the benefit sought on appeal.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (discussing factors for determining probative value of medical opinions).  Nonetheless, the Board finds that the opinion triggers VA's duty to provide a VA examination in connection with this claim.  See 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that a medical examination is necessary when the evidence indicates that a current disability may be associated with service, but is lacking in specificity to support a decision on the merits).  Thus, a remand is necessary. 

In addition, as discussed above in the Introduction portion of this remand, the appellant has submitted a timely notice of disagreement with an August 2010 rating decision denying increased ratings for residuals of shell fragment wounds to the lower extremities as well as right and left patellofemoral syndrome with degenerative joint disease.  He has not yet been provided with a Statement of the Case.  This must be remedied on remand.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action: 

1.  The RO should issue a Statement of the Case to the appellant and his representative addressing the issues of entitlement to increased ratings for residuals of shell fragment wounds to the lower extremities with venous insufficiency and right and left patellofemoral syndrome with degenerative joint disease.  The appellant must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2011).  These issues should then be returned to the Board for further appellate consideration, only if an appeal is properly perfected. 

2.  The appellant should be afforded a VA medical examination for the purpose of determining the etiology of his renal cancer, status post nephrectomy.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to the following:  (1) is the appellant's renal cell carcinoma properly characterized as a soft tissue sarcoma?; (2) is at least as likely as not that the appellant's renal cell carcinoma, status post nephrectomy, is causally related to his active service or any incident therein. 

3.  After conducting any additional development deemed necessary, the RO should readjudicate the claims, considering all the evidence of record.  If any benefit sought remains denied, the appellant and his representative should be provided a supplemental statement of the case and an appropriate period of time for response. 

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


